Citation Nr: 0105249	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-18 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for erectile 
dysfunction, status postoperative penile prosthesis, to 
include entitlement to special monthly compensation (SMC) due 
to the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel
INTRODUCTION

The veteran served on active duty from June 19798 to March 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran and his representative appeared before a 
hearing officer at a hearing at the RO in August 1997.  The 
veteran, his spouse, and his representative appeared before a 
Member of the Board at a hearing in Washington, D.C. in 
January 2001.

After reviewing the claims file, the Board has determined 
that the veteran's claim for an increased evaluation for his 
service-connected erectile dysfunction, status postoperative 
penile prosthesis, necessarily includes the question of 
whether his erectile dysfunction/impotency entitles him to 
SMC as a result of the loss of use of a creative organ.  See 
Akles v Derwinski, 1 Vet. App. 118 (1991).  Therefore, the 
Board's decision will also address that aspect of his claim.

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
an increased evaluation for his erectile dysfunction, status 
postoperative penile prosthesis to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

At his January 2001 hearing and in documents recently 
submitted, the veteran raised the issues of entitlement to 
service connection for a heart condition and acquired 
psychiatric disorder as secondary to his service-connected 
disabilities.  The Court has noted that 38 U.S.C.A. § 7105 
(West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The RO should determine whether the veteran's claims have 
been addressed.


FINDINGS OF FACT

1.  The veteran's erectile dysfunction, status postoperative 
penile prosthesis, is manifested by sexual impotence without 
deformity of the penis.

2.  The veteran is totally impotent as a result of the 
erectile dysfunction, status postoperative penile prosthesis.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for erectile dysfunction, status postoperative penile 
prosthesis have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§§ 5102-7); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.31 and 
4.115b, Diagnostic Code 7522 (2000).

2.  The criteria for special monthly compensation by reason 
of loss of use of a creative organ have been met. 38 U.S.C.A. 
§ 1114(k) (West 1991); 38 C.F.R. § 3.350(a)(1)(i) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a compensable 
evaluation for his erectile dysfunction, status postoperative 
penile prosthesis and that he is entitled to special monthly 
compensation for loss of use of a creative organ.

Service connection has been in effect for diabetes mellitus 
since 1991. VA medical records show that the veteran was seen 
for complaints of erectile dysfunction, which was related to 
his diabetes.  He had been provided with a vacuum erection 
device, but was not satisfied.  Penile prosthesis was 
recommended.  The veteran underwent placement of malleable 
penile prosthesis in February 1994.  Service connection for 
erectile dysfunction, status postoperative penile prosthesis 
secondary to his service-connected diabetes was granted by a 
July 1994 rating decision and a noncompensable evaluation was 
assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7522. 

Evidence of record reveals that the veteran underwent surgery 
in August 1995 to replace a nonfunctioning malleable penile 
prosthesis.  At an October 1996 VA examination, the veteran 
reported that the second implant was successful, but that he 
had not been able to father children.  On evaluation, the 
testicles were of normal size and consistency.  There was 
evidence of a penile implant to surgically correct impotence.  
The diagnosis was postoperative status penile implant for 
impotence due to diabetes mellitus, presently functional.

At his August 1997 hearing, the veteran testified that he was 
not experiencing difficulty with the prosthesis, but that he 
did not have the normal power and stiffness.  He testified 
that he experienced some tenderness and soreness around the 
scar of most recent prosthesis surgery.  He also stated that 
there was difficulty with ejaculation and he was not able to 
have children.

At a February 1999 VA examination, the veteran complained 
that the prosthesis did not remain rigid and in place, that 
there was very little ejaculation amounts, and he was not 
able to have children.  He also stated that the scar had hurt 
previously, but no longer hurt.  On evaluation, there was a 
4-cm scar dorsally and horizontally across the penile tip.  
This was nontender.  A flexible penile implant was in place.  
Pulses were 2+ throughout.  The veteran was not able to 
provide specimen for semen analysis at the time of the 
examination.  The examiner noted that the veteran tried on 
several occasions thereafter to produce semen for this 
analysis, but was unable to do so.  The diagnoses included 
status post operation for malleable penile implant for 
erectile dysfunction secondary to diabetes; minor scar under 
the penile head secondary to surgery that was without 
tenderness, pain, or compromise in function; and complaints 
of decreased ejaculatory power.

At his January 2001 hearing, the veteran testified that the 
second penile prosthesis did not work, that physicians have 
advised him to try another type or take hormonal shots which 
the veteran declined, and that he cannot ejaculate.  The 
veteran stated that he did not have penile deformity.  The 
veteran and his spouse testified that the veteran was unable 
to have intercourse, that they could not have children, and 
that this affected their relationship.  The veteran also 
testified that he experienced occasional tenderness in the 
area of the scar.  



I.  Increased evaluation

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) was passed.  (To be 
codified at 38 U.S.C.A. §§ 5102-7).  Review of the record, 
mindful of the notice and assistance provisions of this law 
reveals that no further development is needed as to the 
issues decided herein.  The veteran has been provided notice 
of the evidence needed to develop and establish entitlement 
for the claims decided, and there is no reason to schedule an 
additional examination as to this issue.  Thus, the Board 
will proceed to the merits of this claim.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Upon review, the Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  

Erectile dysfunction itself does not have a specific 
diagnostic code.  When a veteran is diagnosed with an 
unlisted condition, it must be rated under a closely related 
disease or injury where the affected functions, anatomical 
location, and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2000).  Therefore, the veteran's erectile 
dysfunction was rated as analogous to a penile deformity with 
loss of erectile power under Diagnostic Code 7522.  A 
compensable evaluation under Diagnostic Code 7522 requires 
both deformity of the penis and loss of erectile power.  38 
C.F.R. § 4.115b, Diagnostic Code 7522 (2000).  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2000).

Although the veteran has stated that he has loss of erectile 
power, the medical evidence does not show that the veteran 
has a penile deformity.  Moreover, the veteran testified that 
he did not have a penile deformity.  Not only is it necessary 
that a claimant has loss of erectile power under Diagnostic 
Code 7522, but there must be penile deformity as well.  
Although the Board is sympathetic to the difficulties caused 
by the veteran's dysfunction, and its effect on his life and 
relationship with his spouse, a compensable rating cannot be 
assigned without evidence of penile deformity.  

The Board also considered the provisions related to residual 
scarring.  Superficial scars that are poorly nourished with 
repeated ulceration will be rated 10 percent disabling.  
Scars that are tender and painful on objective demonstration 
will be rated 10 percent disabled.  Other scars will be rated 
on the limitation of function of the part effected.  
38 C.F.R. § 4.118 Diagnostic Codes 7803, 7804, 7805 (2000).  
No findings are reported that would suggest a compensable 
rating for the postoperative penile prosthesis.  There is no 
evidence of tender and painful scarring, ulcerated scarring, 
and there is no showing of limitation of function of the part 
affected shown.  Thus, there is no basis for an increased 
(compensable) rating under these provisions.  38 C.F.R. 
§§ 4.7, 4.31.  

There is no reasonable doubt regarding the level of the 
veteran's disability.  
Therefore, since the required residuals for a compensable 
evaluation are not shown, a compensable evaluation for the 
veteran's erectile dysfunction is not warranted.  38 C.F.R. 
§§ 4.7, 4.20, 4.115b, Diagnostic Code 7522.



II.  Special Monthly Compensation

Service connection has been granted for erectile dysfunction 
status postoperative penile prosthesis secondary to service-
connected diabetes mellitus.  The medical evidence of record 
indicates that the veteran has complained of erectile 
dysfunction/impotence with inability to produce semen.  At an 
August 1997 hearing, the veteran testified that he had loss 
of ejaculatory powers and was not able to father children.  
At the February 1999 VA genitourinary examination, the 
diagnoses included status post operation for malleable penile 
implant for erectile dysfunction and the physician noted that 
the veteran was unable to produce semen for semen analysis.  
Additionally, at a January 2001 hearing, the veteran and his 
spouse testified that the veteran was unable to sustain an 
erection or produce semen.

Under 38 C.F.R. § 1114(k), additional monthly compensation is 
payable for loss of use of one or more creative organs that 
is the result of a service-connected disability.  Loss of a 
creative organ will be shown by acquired absence of one or 
both testicles (other than undescended testicles) or ovaries 
or other creative organ. Loss of use of one testicle will be 
established when examination by a board finds that: (a) the 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or (b) the diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa. 38 U.S.C.A. 
§ 1114(k) (West 1991); 38 C.F.R. § 3.350(a)(1)(i) (2000).

The criteria for special monthly compensation based on loss 
or loss of use of a creative organ are stated above.  
Clearly, there is no competent evidence that shows the 
veteran has lost a testicle or even part of his penis.  Thus, 
it must be decided whether he meets the requirements for 
special monthly compensation based on loss of use of a 
creative organ.  It is neither claimed nor shown that the 
veteran has any testicular abnormality that would meet the 
criteria of 38 C.F.R. § 3.350(a) for special monthly 
compensation.  However, although the regulation makes no 
provision for finding "loss of use" based on the inability to 
have an erection and ejaculation, the Board find that the 
veteran does in fact have loss of use of the creative organ 
secondary to the penile prosthesis surgery.  Accordingly, 
because the veteran is currently diagnosed as with erectile 
dysfunction status post penile prosthesis with the inability 
to produce semen, the Board concludes that his impotence 
warrants an award of special monthly compensation based on 
loss of use of a creative organ.  


ORDER

Entitlement to a compensable evaluation for erectile 
dysfunction status postoperative penile prosthesis is denied.  

Special monthly compensation due to loss of use of a creative 
organ is granted, subject to the laws and regulations 
pertaining to the award of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

